                      Case 1:20-cv-01689-GHW Document 8 Filed 02/26/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


                  State of New York, et al.                    )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-1689
                         Scalia, et al.                        )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of New York                                                                                     .


Date:          02/26/2020                                                              /s/ Matthew Colangelo
                                                                                         Attorney’s signature


                                                                                  Matthew Colangelo (MC-1746)
                                                                                     Printed name and bar number
                                                                          New York State Office of the Attorney General
                                                                                 28 Liberty Street, 19th Floor
                                                                                     New York, NY 10005

                                                                                                Address

                                                                                  matthew.colangelo@ag.ny.gov
                                                                                            E-mail address

                                                                                          (212) 416-6057
                                                                                          Telephone number



                                                                                             FAX number
